EXAMINERS STATEMENT OF REASONS FOR ALLOWANCE
Claims 6, 7, 10, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding these claims, the prior art does not show or teach “the excitation light partially separated by the mirror is reflected and diffused on a light path between the mirror and the light homogenization element and merged with the light from the light emitter” as recited in the claims and in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        









Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992